TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00695-CR



                                     In re Kevin B. Stryker


                               Sarah Christine Padon, Appellant

                                                v.

                                  The State of Texas, Appellee




           FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
    NO. CR2016-582, THE HONORABLE JACK H. ROBISON, JUDGE PRESIDING


                            ORDER TO SHOW CAUSE


PER CURIAM

               This is a contempt proceeding ancillary to the appeal of Sarah Christine Padon.

The subject of this proceeding is Kevin B. Stryker, appellant’s attorney.

               Appellant filed her notice of appeal on September 28, 2017, and her brief was due

March 26, 2018. After this Court granted multiple motions requesting an extension of time to

file her brief, appellant’s brief was due June 25, 2018. On June 29, 2018, we granted an

additional motion for extension of time and ordered counsel to file appellant’s brief no later than

July 25, 2018. When granting this extension, we advised counsel that no further extensions

would be granted.     Counsel has disregarded our order and has since filed two subsequent

motions, seeking an additional 19 days’ extension.
               Therefore, it is hereby ordered that Kevin B. Stryker shall appear in person before

this Court on Wednesday, August 15, 2018, at 2:00 p.m., in the Third Court of Appeals

courtroom, located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in

Austin, Travis County, Texas, to show cause why he should not be held in contempt and have

sanctions imposed for his failure to obey our June 29, 2018 order. This order to show cause will

be withdrawn and Stryker will be relieved of his obligation to appear before this Court as ordered

above if the Clerk of this Court receives appellant’s brief on or before August 13, 2018.

               It is ordered on August 7, 2018.



Before Justices Puryear, Goodwin, and Bourland




                                                  2